Title: Deposition of James Wilkinson, 26 December 1806
From: Wilkinson, James
To: 



December 26, 1806, filed February 3, 1807

duplicate
I James Wilkinson Brigadier General & commander in chief of the Army of the United States, to warrant the arrest of Samuel Swartout, James Alexander Esqr. and Peter V. Ogden, on a charge of Treason, misprision of Treason or such other offence against the Government & Laws of the United States as the following facts may legally Charge them with.  On my Honor as a Soldier, and on the Holy Evangelists of Almighty God, do declare & Swear, that in the beginning of the month of October last when in Command at Natchitoches, A Stranger was introduced to me by Colo. Cushing, by the name of Swartout who a few minutes after the Col: retired from the room, Slipt into my hand a letter of formal introduction from Colo. Burr of which the following is a Correct Copy,
"Dear Sir,Philadelphia 25th. July 1806.Mr. Swartout the Brother of Colo. S. of New York, being on his way down the Mississippi and presuming that He may pass you at Some Post on the River, has requested of me a letter of introduction which I give with pleasure as he is a most amiable young man, and highly respectable from his Character and connections.  I pray you to afford him any friendly office which his Situation may require and beg you to pardon the trouble which this may give you.  With entire respect Your friend & obedt. Servt.(Signed) Aaron BurrHis Excellency Genl. Wilkinson}"Together with a Packet which he informed me he was charged by the Same person to deliver me in private.  This packet contained a letter in cypher from Colo. Burr of which the following is substantially as fair an interpretation as I have heretofore been able to make, the original of which I hold in my possession."I (Aaron Burr) have obtained funds & have actually commenced the enterprize.  Detachments from different points & under different pretences will rendezvous on the Ohio 1st. November.  Everything internal & external favors views.  Protection of England is secured.  T. is going to Jamaica to arrange with the Admiral on that Station.  It will meet on the Mississippi.  England, Navy of the United States are ready to join and final orders are given to my friends & followers.  It will be an Host of Choice Spirits.  Wilkinson Shall be Second to Burr only.  Wilkinson shall dictate the rank & promotion of his Officers.  Burr will proceed Westward 1st. August, Never to return.  With him go his daughter.  The Husband will follow in October with a corps of Worthies."Send forth with an intelligent & confidential friend with whom Burr may confer.  He Shall return immediately, with further interesting details.  This is essential to concert and harmony of movement.  Send a list of all persons known to Wilkinson west of the Mountains, who may be useful, with a note delineating their Characters.  By your Messenger Send me 4 or 5 of the Commissions of your officers, which you Can borrow under any pretence you please.  They shall be returned faithfully.  Already are orders to the Contractor given to forward Six months provisions to points Wilkinson may name.  This shall not be used until the last moment & then under proper injunctions.  The project is brought to the Point so long desired.  Burr guarantees the result with his life & honor, With the lives, the honor & fortunes of hundreds, the best blood of our Country.  Burr’s plan of operations is to move down rapidly from the falls on the 15th. of Novemr. with the first 500, or 1000 Men in light boats now Constructing for that purpose, to be at Natchez between the 5th. & 15th. of December, there to meet Wilkinson, Then to determine whether it will be expedient in the first instance to Seize on or pass by Baton Rouge.  On receipt of this, Send Burr an answer.  Draw on Burr for all expences &ca.  The People of the Country to which we are going are prepared to receive us.  Their Agents now with Burr Say, that if we will protect their Religion & will not Subject them to a foreign power, that in 3 weeks all will be Settled.  The Gods invite to glory and Fortune.  It remains to be Seen whether we Deserve the Boon.  The bearer of this goes express to you.  He will hand a formal letter of introduction to you from Burr.  He is a man of inviolable honor and perfect discretion, formed to execute rather than to project, Capable of stating facts with fidelity, and incapable of relating them other wise.  He is thouroughly informed of the Plans & intentions of  and will disclose to you as far as you enquire, and no further.  He has imbibed a reverence for your Character, and may be embarrassed in your presence.  Put him at ease, and he will Satisfy you.29th. July"I instantly resolved to avail myself of the reference made to the Bearer, and in the course of some days, drew from him (the Said Swartout) the following disclosure.  "That he had been dispatched by Col. Burr from Philadelphia, had passed through the States of Ohio and Kentucky, and proceeded from Louisville for St. Louis, where he expected to find me, but discovering at Kaskaskias, that I had descended the River, he procured a Skiff, hired hands and followed me down the Mississippi to Fort Adams, and from thence set out for Natchitoches in Company with Captns. Sparks and Hooke under the pretence of a disposition to take part in the Campaign against the Spaniards then depending.  That Colo. Burr with the Support of a powerful association, extending from New York to New Orleans was levying an armed body of 7000 Men, from the State of New York and the Western States & Territories, with a view to carry an expedition against the Mexican provinces, and that 500 Men under Colo. Swartout and a colo. or Major Tyler were to descend the Allegany, for whose accommodation light boats had been built and were ready".  I inquired what would be their Course.  He Said, "this Territory would be revolutionized, where the People were ready to join them, and that there would be Some Seizing he Supposed at New Orleans.  That they expected to be ready to embark about the first of February, and intended to land at vera crutz and to march from there to Mexico".  I observed that there were Several Millions of Dollars in the banks of this Place, to which he replied, "We Know it full well" and on my remarking that They certainly did not mean to violate private property, He Said they "Merely Meant to borrow & would return it, that they must equip themselves in New Orleans, that they expected Naval protection from Great Britain, That the Capt. … and the Officers of our own Navy, were So disgusted with the Government that they were ready to join, That similar disgusts prevailed throughout the western Country where the People were zealous in favor of the enterprize, and that Pilot boat built Schooners were Contracted for along our Southern Coast for their Service, that he had been accompanied from the falls of Ohio to Kaskaskias & from thence to Fort Adams by a Mr. Ogden, who had proceeded on to New Orleans with letters from Colo. Burr to his friends there".  Swartout asked me whether I had heard from Doctor Bollman, and on my answering in the negative, He expressed great Surprize and observed, "That the Doctor & a Mr. Alexander had left Philadelphia before him, with dispatches for me, and that they were to proceed by Sea to New Orleans where he Said, they must have arrived."Tho’ determined to deceive him if possible, I could not refrain telling Mr. Swartout, it was impossible that I could ever dishonor my Commission, And I believe I duped him, by my admiration of the Plan, and by observing "that although I could not join in the expedition, the engagements which the Spaniards had prepared for me in my front might prevent my opposing it".  Yet I did the moment I had deciphered the letter, put it into the hands of Colo. Cushing, my Adjutant and Inspector, making the declaration that I should oppose the lawless enterprize with my utmost force.  Mr. Swartout informed me he was under engagements to meet Colo. Burr at Nashville the 20th. of November and requested of me to write him, which I declined and on his leaving Natchitoches, about the 18th. of October, I immediately employed Lieut. T. A. Smith to Convey the information in Substance to the President, without the committment of names, for from the extraordinary nature of the project, and the more extraordinary appeal to me, I could but doubt its reality notwithstanding the testimony before me, and I did not attach Solid belief to Mr. Swartout’s reports respecting their intentions on this Territory & City, until I received confirmatory advice from St. Louis.  After my return from the Sabine I crossed the Country to Natchez and on my descent of the Mississippi from that place, I found Swartout and Peter V. Ogden at Fort Adams.  With the latter I had no communication, but was informed by Swartout, that he Ogden had returned So far from New Orleans, on his route to Tennessee, but had been So much alarmed by Certain reports in circulation that he was afraid to proceed.  I inquired whether he bore letters with him from New-Orleans, and was informed by Swartout that He did not, But that a Mr. Spence had been Sent from New Orleans through the Country to Nashville with letters for Colonel Burr.I reached this City the 25th. ultimo and on the next morning James Alexander Esqr. visited me.  He inquired of me aside whether I had Seen Doctor Bollman, & on my answering in the negative, he asked me whether I would Suffer him to conduct Bollman to me which I refused.  He appeared desirous to communicate Some thing, but I felt no inclination to inculpate this young man and he left me.  A few days after he paid me a Second visit & Seemed desirous to communicate, which I avoided, until he had risen to take leave.  I then raised my finger and observed, "take care, you are playing a  dangerous game."  He answered "it will succeed".  I again observed, "take care", and he replied with a Strong affirmation, "Burr will be here by the beginning of next month".  In addition to these Corroborating circumstances against Alexander, I beg leave to refer to the accompanying Documents.  A. & B.
From all which I feel no hesitation in declaring under the Solemn obligation of an oath, that I do believe the Said Swartout, Alexander & Ogden, have been parties to, and have being concerned in the insurrection formed or forming in the States & Territories on the Ohio and Mississippi Rivers, against the Laws and constitution of the United States.

Jas. Wilkinson

Sworn to & Subscribed}before me this 26th. dayof December A. D. 1806.George PollockJustice of Peace for theCounty of Orleans.A & B. deposition of Capt. Hook and Doct Davidson & a report of L. Kean trans mited by Ensign Mead.


